    Case 4:21-cv-02059 Document 1-1 Filed on 06/23/21 in TXSD Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION
NESS DEUTSCHLAND GMBH and NESS       §
KE, S.R.O.                           §
       Plaintiffs,                   §
   v.                                §            C.A. No. ________________
                                     §
SOLAR TURBINES INC. and SOLAR        §
TURBINES SLOVAKIA S.R.O.             §
       Defendants.                   §
                                     §
                                     §

   DECLARATION OF MICHELLE EBER IN SUPPORT OF SOLAR TURBINES
              INCORPORATED’S NOTICE OF REMOVAL

     I, Michelle Eber, declare and state as follows:

  1. I am an attorney at Baker Botts L.L.P. (“Baker Botts”), counsel for Defendant Solar

     Turbines Incorporated (“STI”). I have personal knowledge of the facts contained herein

     and, if called as a witness, I could and would testify competently thereto.

  2. Attached hereto as Exhibit 2 is a true and correct copy of a list of shareholders for Ness

     Deutschland GmbH.

  3. Attached hereto as Exhibit 3 is a true and correct copy of a D&B Hoovers report dated June

     16, 2021 listing the incorporation information for Ness Deutschland GmbH.

  4. Attached hereto as Exhibit 4 is a true and correct copy of a D&B Hoovers report dated June

     18, 2021 listing the incorporation information for Ness Technologies (East) B.V.

  5. Attached hereto as Exhibit 5 is a true and correct copy of an excerpt of a LinkedIn profile

     for Ness Technologies (East) B.V., showing its principal place of business in the

     Netherlands.



                                              1
 Case 4:21-cv-02059 Document 1-1 Filed on 06/23/21 in TXSD Page 2 of 3




6. Attached hereto as Exhibit 6 is a true and correct copy of an extract from the Slovak

   Business Register for Ness KE, S.R.O.

7. Attached hereto as Exhibit 7 is a true and correct copy of an excerpt of the Pennsylvania

   Department of State website regarding the incorporation of NESS USA, Inc.

8. Attached hereto as Exhibit 8 is a true and correct copy of an excerpt of a LinkedIn profile

   for NESS USA, Inc., showing its principal place of business in Pennsylvania.

9. Attached hereto as Exhibit 9 is a true and correct copy of a D&B Hoovers report dated June

   18, 2021 showing the incorporation of NESS USA, Inc.

10. Attached hereto as Exhibit 10 is a true and correct copy of an excerpt of the State of

   Delaware website regarding incorporation of Solar Turbines Incorporated.

11. Attached hereto as Exhibit 11 is a true and correct copy of Solar Turbines Incorporated’s

   certificate of incorporation in the state of Delaware and related paperwork.

12. Attached hereto as Exhibit 12 is a true and correct copy of an excerpt of a Solar Turbines

   Incorporated website showing its principal place of business in California.

13. Attached hereto as Exhibit 13 is a true and correct copy of a translation of a Commercial

   Extract from the Slovak Business Register for Solar Turbines Slovakia, S.R.O.

14. Attached hereto as Exhibit 14 is a true and correct copy of an excerpt from the state of

   Delaware website regarding incorporation of Caterpillar Used Equipment Services Inc.

15. Attached hereto as Exhibit 15 is a true and correct copy of Caterpillar Used Equipment

   Services Inc.’s certificate of incorporation in the state of Delaware and related paperwork.




                                            2
     Case 4:21-cv-02059 Document 1-1 Filed on 06/23/21 in TXSD Page 3 of 3




   16. Attached hereto as Exhibit 16 is a true and correct copy of excerpts of a D&B Hoovers

       report dated June 23, 2021 showing Caterpillar Used Equipment Services Inc.’s primary

       place of business in Tennessee.

   17. Attached hereto as Exhibit 17 is a true and correct copy of a corporate data sheet for

       Caterpillar Remanufacturing Drivetrain LLC.

   18. Attached hereto as Exhibit 18 is a true and correct copy of the declaration of Marco Leon

       dated June 18, 2021.

       Pursuant to 28 U.S.C. § 1746, I, Michelle Eber, declare under penalty of perjury that the

foregoing is true and correct.

       Executed in Houston, Texas, on this 23rd day of June, 2021.

                                            /s/ Michelle Eber
                                            Michelle Eber




                                               3
